             Case 1:17-cv-04675-CM Document 12 Filed 01/15/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JAMES KEVIN KERGIL,

                                Movant,                           17-CV-4675 (CM)

                    -against-                                     12-CR-0152 (CM)

 UNITED STATES OF AMERICA,                           ORDER TO ANSWER, 28 U.S.C. § 2255
                                Respondent.

MCMAHON, C.J.:

       James Kevin Kergil has filed an amended motion to vacate, correct, or set aside his

conviction and sentence, pursuant to 28 U.S.C. § 2255. (12 CR 152-CM, ECF Document 452).

       The U.S. Attorney's Office is directed to amend it previously filed response to address

defendant's amended petition, within sixty days of the date of this order.

                                              SO ORDERED:

 Dated:   January 15, 2019
          New York, New York

                                                              COLLEEN McMAHON
                                                          Chief United States District Judge
